WILSHIRE MUTUAL FUNDS, INC. (the “Company”) Wilshire Large Cap Core 130/30 Fund Investment Class Shares Institutional Class Shares Supplement dated February 23, 2010 to the Prospectus of the Wilshire Large Cap Core 130/30 Fund (the “Fund”) of the Company dated May 1, 2009 This Supplement information replaces and supersedes any contrary information contained in the Prospectus. Pursuant to an exemptive order from the Securities and Exchange Commission, Wilshire Associates Incorporated (“Wilshire”) may add a subadviser and enter into a subadvisory agreement without shareholder approval, as may normally be required by the Investment Company Act of 1940, as amended, upon approval of the Board of Directors of the Company (the “Board”). On December 4, 2009, the Board approved the appointment of Pyramis Global Advisors, LLC (‘Pyramis”) and UBS Global Asset Management (Americas), Inc. (“UBS”) as new subadvisers to the Wilshire Large Cap Core 130/30 Fund (the “Fund”), effective as of March 1, 2010.TWIN Capital Management, Inc., Thompson, Siegel & Walmsley LLC and AXA Rosenberg Investment Management, LLC will continue as subadvisers to the Fund. THE FOLLOWING INFORMATION HAS BEEN ADDED TO THE SECTION ENTITLED “MORE INFORMATION ABOUT INVESTMENTS AND RISKS” FOR THE FUND STARTING ON OF THE PROSPECTUS. Pyramis Global Advisors, LLC. Pyramis Global Advisors, LLC (“Pyramis”) serves as a Subadviser to a portion of the Fund.Pyramis constructs its portion of the Fund by using a bottom-up, fundamental strategy to identify securities that may outperform (and underperform) the market.The primary driver of Pyramis’ large cap core strategy is its stock selection skill based on its in-depth proprietary research on both the long and short sides. Pyramis’ portion of the Fund is constructed within certain sector and security level constraints to seek alpha, neutralize systematic exposures, ensure style consistency and to limit tracking error to the Fund’s benchmark, the S&P 500 Index. UBS Global Asset Management (Americas), Inc. UBS Global Asset Management (Americas), Inc. (“UBS”) serves as a Subadviser to a portion of the Fund.UBS constructs its portion of the portfolio by focusing on intensive fundamental research.UBS employs an investment strategy that is based on a price-to-intrinsic value approach which derives the intrinsic value of a company from estimates of future free cash flows.UBS’ portion of the Fund is moderately diversified with approximately 50-70 long positions and 30-50 short positions.UBS’ portion of the Fund is constructed within certain position, sector, beta and tracking error constraints. THE FOLLOWING INFORMATION HAS BEEN ADDED TO THE SECTION ENTITLED “INVESTMENT SUBADVISERS” STARTING ON OF THE PROSPECTUS. Pyramis Wilshire has entered into a subadvisory agreement with Pyramis, effective March 1, 2010, to manage a portion of the Fund, subject to the supervision of Wilshire and the Board.Pyramis is located at 900 Salem Street, Smithfield, Rhode Island02917.Pyramis is a wholly owned subsidiary of Pyramis Global Advisors Holdings Corp., which in turn is wholly owned by FMR LLC (commonly known as “Fidelity Investments”).As of December 31, 2009, Pyramis managed approximately $25.5 billion in assets. The Portfolio Team Leader, along with the assistance of the Sector Portfolio Managers, executes Pyramis’ 130/30 investment strategy on behalf of the Fund.The Portfolio Team Leader is responsible for portfolio construction, risk management and trading.Each Sector Portfolio Manager manages an independent 130/30 sector sub-portfolio, which is then aggregated to form the diversified portfolio.The allocation of assets to each of the sector sub-portfolios corresponds to the weight of the sector within the S&P 500 Index.For portfolio construction, Pyramis uses a team-based “best ideas” approach.The specialized role of the Sector Portfolio Manager ensures focus and proficiency in identifying long and short positions consistent with respective areas of expertise. The Sector Portfolio Managers are responsible for all buy and sell decisions for their respective sub-portfolios in their sectors, but the Lead Portfolio Manager has the final authority on all trades and could override if necessary.The Lead Portfolio Manager and some of the Sector Portfolio Managers are listed below based on the percentage weight of the benchmark for their respective sectors of responsibilities: John Power, Senior Vice President of Domestic Equities at Pyramis and Portfolio Team Leader for the Large Cap Core 130/30 Strategy, has been employed by Pyramis and its parent company since 2005. Thorsten Becker, Sector Portfolio Manager covering the Financial Services and Telecommunications sectors, has been employed by Pyramis and its parent company since Robert Bao, CFA, Sector Portfolio Manager, has been employed by Pyramis and its parent company since Andrew R. Burzumato, Sector Portfolio Manager covering the Utilities sector, has been employed by Pyramis and its parent company since 2000. Michael Elvin, Sector Portfolio Manager covering the Technology sector, has been employed by Pyramis and its parent company since 2005. UBS Wilshire has entered into a subadvisory agreement with UBS, effective March 1, 2010, to manage a portion of the Fund, subject to the supervision of Wilshire and the Board.UBS is located at One North Wacker Drive, Chicago, Illinois60606.UBS is a wholly owned subsidiary of UBS AG, a large global financial institution and is a member of the UBS Global Asset Management Business Group.UBS provides investment management services to investment companies and various types of other institutional and retail investors.As of December 31, 2009, UBS had approximately $144.25 billion in assets under management. UBS’ portion of the Fund is team managed. The team is led by John Leonard, CFA, Managing Director and Head of U.S. Equities at UBS and Tom Cole, CFA, Managing Director and Director of Equity Research at UBS. Mr. Leonard joined a predecessor organization of UBS in 1991 and Mr. Cole joined UBS in 2001.Other members of the team include Mr. Thomas Digenan, CFA, CPA, Managing Director, North American Equity Strategist, who joined a predecessor firm in 1993 and serves as U.S. Equity Strategist for the team; and Mr. Scott Bondurant, Executive Director and Global Head of Long/Short Strategies, who joined UBS in 2005 and oversees development, implementation, management and marketing of all long/short products. A discussion regarding the basis for the Board’s approval of each subadvisory agreement will be available in the Company’s semi-annual report to shareholders for the period ending June 30, 2010.The Statement of Additional Information (“SAI”) provides additional information about each portfolio manager’s compensation, other accounts managed, and ownership of shares in the Fund. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS OF THE COMPANY FOR FUTURE REFERENCE. WILSHIRE MUTUAL FUNDS, INC. (the “Company”) Wilshire Large Cap Core 130/30 Fund Investment Class Shares Institutional Class Shares Supplement dated February 23, 2010 to the Statement of Additional Information of the Wilshire Large Cap Core 130/30 Fund (the “Fund”) of the Company dated May 1, This Supplement information replaces and supersedes any contrary information contained in the Statement of Additional Information. THE FOLLOWING INFORMATION SUPPLEMENTS THE INFORMATION FOUND ON OF THE STATEMENT OF ADDITIONAL INFORMATION (“SAI”) ENTITLED “INVESTMENT SUBADVISORY AGREEMENTS AND FEES.” Effective March 1, 2010, Wilshire entered into new subadvisory agreements (collectively, the “New Subadvisory Agreements”) with Pyramis Global Advisors, LLC (‘Pyramis”) and UBS Global Asset Management (Americas), Inc. (“UBS”) to manage a portion of the Wilshire Large Cap Core 130/30 Fund (the “Fund”).Under the New Subadvisory Agreements, the fees payable to each Subadviser with respect to the Fund will be paid exclusively by Wilshire and not directly by the shareholders of the Fund. Each of the New Subadvisory Agreements with Pyramis and UBS will continue in effect until August 31, 2011, unless sooner terminated as provided in certain provisions contained in the New Subadvisory Agreements.Each such New Subadvisory Agreement will continue in effect from year-to-year thereafter with respect to the Fund so long as it is specifically approved for the Fund at least annually in the manner required by the 1940 Act. THE FOLLOWING INFORMATION SUPPLEMENTS THE INFORMATION FOUND ON OF THE
